Markell, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence for five years on conviction of extortion. He alleges that he was denied his constitutional right by refusal of the court to appoint counsel for his defense, he being pecuniarily unable to employ counsel; that the court in denying his request said that it was not the policy of the court to provide counsel in extortion cases. He alleges no special circumstances, age, experience (or lack of it) or others, which made appointment of counsel necessary. The burden is upon him “to state facts tending to show that ‘for want of benefit of counsel an ingredient of unfairness actively operated in the process that resulted in his confinement.’ Quick*644sall v. Michigan, 339 U. S. 660, 70 S. Ct. 910, 913, 94 L. Ed. 1188.” Williams v. Warden, 200 Md. 651, 89 A. 2d 228.

Application denied, with costs.